820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. JUSTICE, Petitioner,v.BOLDMAN FUEL COMPANY;  Oldman Republic Insurance Companies;Director, Office of Workers' CompensationPrograms, United States Department ofLabor, Respondents.
No. 86-3707.
United States Court of Appeals, Sixth Circuit.
June 12, 1987.

Before MERRITT and MARTIN, Circuit Judges, and BROWN, Senior Circuit Judges.

ORDER

1
On appeal from a judgment of the Board affirming the decision of the Secretary,


2
This cause came on to be heard on the record compiled before the Secretary, and the briefs and oral argument of the parties.  Upon due consideration thereof, the Court concludes that the findings and decision of the Secretary are supported by substantial evidence on the record as a whole, and for the reasons stated in open court on June 9, 1987,


3
IT IS THEREFORE ORDERED that the judgment of the Board be, and it nereby is, AFFIRMED.